I concur in the opinion and conclusion because the relator's petition and alternative writ does not sufficiently show that the Union Indemnity Company, as successor to the outstanding undischarged liabilities of the New York Indemnity Company, hasunconditionally assumed the surety contract liability of Florida Motor Lines under such circumstances as to make its own $75,000.00 deposit applicable to the outstanding obligation of New York Indemnity Company to Florida Motor Lines.
But I am also of the view that a surety company has in contemplation of law "settled up all claims against it" as provided in Section 6302 C. G. L., 4339 R. G. S., so as to entitle it to withdraw its securities when, with the approval of the Treasurer, a re-insurance contract has been entered into by which another company's $75,000.00 deposit *Page 574 
has become security under such re-insurance contract for all outstanding liabilities.
I concur fully in the view that securities under Section 6302 C. G. L., supra, cover surety contracts such as liability insurance bonds.